Clarke, J.:
This is an action in equity to adjudge that certain funds on deposit with the defendant bank in the name of and to the- credit of the defendant John C. Seager Company be. adjudged and determined to be the funds of plaintiff and to compel an accounting by the defendant company of the moneys received or collected by it in its capacity as agent for the plaintiff.
From an examination of the papers in the case it appears that the real controversy between the. plaintiff and the defendant company, its admitted agent, is as to the .basis of the commissions to which the defendant is entitled under its agreement of agency. The fiduciary relation is admitted, the obligation to account is admitted and a balance due and owing to the plaintiff is admitted by the defendant to be in its hands or under its control. The terms of the agreement being once established,, and the basis upon which commissions are to be allowed being ascertained, it is quite possible that there will be no necessity for an accounting. Under such circumstances it is the rule in equitable actions that a trial of the main issue should, first be had before the court, and this issue being disposed of, and it then appearing that an accounting is necessary, it may be provided for in the interlocutory decree.
The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Patterson, P. J,, Ingraham, Laughlin and Sgorr, JJ,, concurred.
- Order reversed) with ten dollars cgsts ■ and digblll'Sfíjí'ents, apd jtnQPm} denied, with- ten dqUat-g costs.